Farm Springs Road (CT)
 
 
 
 
 
 
 
GUARANTY
 
 
THIS GUARANTY (“Guaranty”), made as of February ___, 2013, by GTJ REALTY, LP, a
Delaware limited partnership (collectively and individually “Guarantor”), whose
address is 444 Merrick Road, Suite 370, Lynbrook, NY  11563, to and for the
benefit of AVIVA LIFE AND ANNUITY COMPANY, an Iowa corporation (“Lender”), with
an office at c/o Aviva Investors North America, Inc., Attn:  Commercial
Mortgage, 215 10th Street, Suite 1000, Des Moines, Iowa 50309.
 
W I T N E S S E T H:
 
WHEREAS, Lender proposes to lend to FARM SPRINGS ROAD LLC, a Connecticut limited
liability company (“Borrower”), the sum of $15,000,000.00 (herein called the
“Loan”); and
 
WHEREAS, the proceeds from the Loan are to be applied toward the acquisition or
the refinancing of improved real property located in Hartford County,
Connecticut (“Mortgaged Premises”); and
 
WHEREAS, in order to induce Lender to make the Loan, Borrower has agreed to
procure and deliver, and Guarantor has agreed to give, this Guaranty; and
 
WHEREAS, Lender has refused to make the Loan unless this Guaranty is executed by
Guarantor and delivered to Lender; and
 
WHEREAS, Guarantor has a financial interest in Borrower and will receive
benefits from Lender making the Loan to Borrower;
 
NOW, THEREFORE, in consideration of the above premises and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in order to induce Lender to make the Loan, Guarantor, jointly and severally,
hereby covenants and agrees with Lender as follows:
 
Section 1.                      The following terms shall have the following
meanings:

[GUARANTY]
Loan No. 19263
Page 1 of 10

--------------------------------------------------------------------------------

 

 
 
(a)
“Note” shall mean that certain Promissory Note dated as of the date hereof by
Borrower payable to Lender in the amount of $15,000,000.00, together with all
notes issued and accepted in substitution or exchange therefor, and as any of
the foregoing may from time to time be modified, extended, renewed,
consolidated, restated or replaced;

 
 
(b)
“Mortgage” shall mean that certain Open-End First Mortgage Deed, Security
Agreement and Fixture Filing dated as of the date hereof by Borrower for the
benefit of Lender, securing payment of the Note;

 
 
(c)
“Indebtedness” shall mean the principal of and interest on the Note and all
other amounts, payments and premiums (including, without limitation, amounts of
the Prepayment Premium, as defined in the Note) due under the Note and all other
indebtedness of Borrower to Lender under and/or secured by the Loan Documents;

 
 
(d)
“Assignment” shall mean the Assignment of Leases, Rents and Income dated this
same date by Borrower for the benefit of Lender;

 
 
(e)
“Loan Documents” shall mean the Note, the Mortgage, the Assignment and all other
documents, now or hereafter securing payment of the Indebtedness, excluding the
certain Environmental Indemnification Agreement dated as of this same date.

 
Section 2.                      Guarantor represents and warrants:
 
 
(a)
Guarantor is a limited partnership duly organized and validly existing under the
laws of Delaware.

 
 
(b)
This Guaranty is made in furtherance of the business of Borrower and is
necessary and desirable to promote and further the business of Guarantor and
that assumption by Guarantor of its obligations hereunder will result in direct
financial benefits to Guarantor.

 

 
(c)
Guarantor has established adequate means of obtaining financial and other
information pertaining to the business, operations and condition (financial and
otherwise) of Borrower and its properties on a continuing basis and that
Guarantor is now and will in the future remain fully familiar with the business,
operations and condition (financial and otherwise) of Borrower and its
properties.

 

  [GUARANTY]
Loan No. 19263
Page 2 of 10

--------------------------------------------------------------------------------

 

 
 
(d)
Guarantor has reviewed and approved each of the Loan Documents and is fully
familiar with the transaction contemplated by the Loan Documents and that it
will in the future remain fully familiar with such transaction and with any
new Loan Documents and the transactions contemplated by such Loan Documents.

 
 
(e)
Guarantor is not in default under any provision of the laws of the State of its
organization or under its articles or certificate of incorporation,
organization, formation, or limited partnership, bylaws, operating agreement,
regulations, partnership agreement or similar document, as the case may be
(“Organizational Documents”).

 
 
(f)
Guarantor has the necessary power under said laws and Organizational Documents
to make the agreements on its part herein contained.

 
 
(g)
Guarantor has been authorized to enter into and to perform this Guaranty by all
necessary and proper action and the execution and delivery of this Guaranty, the
consummation of the transactions contemplated hereby and the fulfillment of or
compliance with the terms or conditions of this Guaranty do not conflict with or
result in a breach of the terms, conditions or provisions of any restriction or
provision of its Organizational Documents or any agreement or instrument to
which it is a party or by which it may be bound.

 
Section 3.                      Guarantor, jointly and severally, hereby
absolutely, irrevocably and unconditionally guarantees to Lender the due and
punctual payment of the obligations set forth in Section 6 below as and when the
same shall become due and payable whether by lapse of time, by acceleration of
maturity or otherwise.
 
Section 4.                      [Reserved]

   [GUARANTY]
Loan No. 19263
Page 3 of 10

--------------------------------------------------------------------------------

 

 
Section 5.                      This Guaranty shall be a continuing guaranty,
shall be binding upon Guarantor and shall remain in full force and effect, and
shall not be discharged, impaired or affected by:  (a) the existence or
continuance of any obligation on the part of Borrower on or with respect to the
Indebtedness, or under the Note or the Loan Documents;  (b) the power or
authority of Borrower (or lack thereof) to issue the Note or to execute,
acknowledge or deliver the Note or the Loan Documents;  (c) the validity or
invalidity of the Note or the Loan Documents;  (d) any defense whatsoever that
Borrower may or might have to the payment of the Indebtedness or to the
performance or observance of any of the terms, provisions, covenants and
agreements contained in the Note or the Loan Documents;  (e) any limitation or
exculpation of liability on the part of Borrower;  (f) the existence or
continuance of Borrower as a legal entity or the insolvency, bankruptcy,
receivership, reorganization, merger, consolidation, incapacity, death,
disability, dissolution, liquidation, or termination of Borrower, Guarantor or
any other person or entity;  (g) the transfer by Borrower of all or any part of
the Mortgaged Premises to any other corporation, person or entity or any
transfer of an ownership interest in Borrower or any transfer of an ownership
interest in Borrower;  (h) any sale, pledge, surrender, indulgence, alteration,
substitution, exchange, change in, modification or other disposition of any of
the Indebtedness, or any of the obligations of Borrower under the Note or the
Loan Documents all of which Lender is hereby expressly authorized to make from
time to time without notice to Guarantor or to anyone; (i) any release,
surrender, abandonment, addition, substitution, alteration, subordination, sale,
impairment or loss of, or failure to create or perfect any lien or security
interest in or on, any collateral or other security for the Indebtedness; (j)
any release of Borrower or any endorser, guarantor, surety, accommodation maker
or any other obligor of the Indebtedness; (k) the operation of any statutes of
limitation or other laws regarding the limitation of actions which are hereby
waived as a defense to any action to the maximum extent permitted by law; (l)
any neglect, lack of diligence, delay, omission, failure or refusal of Lender to
take or prosecute any action for the collection or enforcement of the
Indebtedness or to take or prosecute any action to foreclose upon any lien or
security interest therefor; or (m) any defense (other than the payment of the
obligations set forth in Section 6 below in accordance with its terms) that
Guarantor may or might have to its undertakings, liabilities and obligations
hereunder, each and every such defense being  hereby waived by Guarantor.  It is
understood and agreed that this Guaranty, and the undertakings, liabilities and
obligations of Guarantor hereunder, shall not be affected, discharged, impaired
or varied by any act, omission or circum­stance whatsoever (whether or not
specifically enumerated above) except the due and punctual payment of the
obligations set forth in Section 6 below, and then only to the extent thereof.
 
Section 6.                      Guarantor agrees that immediately upon the
failure of Borrower to pay the obligations set forth below as and when the same
shall become due and payable whether by lapse of time, by acceleration of
maturity or otherwise, and written demand by Lender, Guarantor shall pay to
Lender the obligations set forth below as if the same constituted the direct and
primary obligation of Guarantor.  This Guaranty is an absolute guaranty of
payment and not of collection, and Lender shall be entitled to proceed directly
against Guarantor for payment of the obligations set forth below without first
pursuing or exhausting any remedy against Borrower or otherwise which Lender
then may have under the Loan Documents.  Guarantor agrees that any failure of
Lender to exercise its right to proceed directly against Guarantor, or any delay
in the exercise thereof, shall not be construed as a waiver by Lender with
respect thereto, but Lender may proceed directly against Guarantor at any time.

   [GUARANTY]
Loan No. 19263
Page 4 of 10

--------------------------------------------------------------------------------

 

 
Anything to the contrary herein notwithstanding, the personal liability of
Guarantor hereunder shall be limited to, and Guarantor shall be personally
liable to Lender for:
 
 
(a)
all damages, costs and expenses including attorney fees reasonably incurred by
Lender on account of (i) intentional or negligent waste with respect to the
Mortgaged Premises, or (ii) fraud or willful misrepresentation in connection
with the transactions contemplated by the Loan Documents;

 
 
(b)
misapplication of any security deposits, prepaid rent, or lease termination fees
with respect to the Mortgaged Premises; and any rentals or income collected
after a default in violation of the Loan Documents;

 
 
(c)
delinquent real estate taxes and assessments with respect to the Mortgaged
Premises;

 
 
(d)
the replacement cost of any personal property or fixtures encumbered by the
Mortgage removed or disposed of by Borrower and not replaced as required by the
Mortgage;

 
 
(e)
misapplication of condemnation awards and proceeds, and insurance proceeds; and
any loss resulting from casualty to the Mortgaged Premises in excess of
insurance proceeds received in respect thereof or otherwise resulting from
Borrower’s failure to maintain adequate liability insurance and hazard insurance
in accordance with the requirements in the Mortgage for maintenance of specified
coverage;

 
 
(f)
all damages, costs and expenses, including attorney fees, reasonably incurred by
Lender on account of a breach of any environmental provision contained in the
Mortgage;

 
 
(g)
any fees and costs, including attorney fees, incurred in enforcing and
collecting any amounts due under these subparagraphs (a) through and including
(j) or due in connection with Lender’s enforcement of the Note, this Guaranty
and the other Loan Documents;

 
 
(h)
the full amount due under the Note, including accrued interest, and other
amounts due with respect to the Mortgage, the Assignment and any other Loan
Documents executed by Borrower in connection with the Note in the event Borrower
voluntarily files a petition in bankruptcy or commences a case or insolvency
proceeding under any provision or chapter of the Federal Bankruptcy Code;


   [GUARANTY]
Loan No. 19263
Page 5 of 10

--------------------------------------------------------------------------------

 

 
 
(i)
all damages, costs and expenses, including attorney fees reasonably incurred by
Lender as a result of or in connection with any claim that by reason of the
operation of federal bankruptcy, state insolvency, or similar creditors’ rights
laws, the transaction creating the Mortgage constituted a fraudulent transfer, a
fraudulent conveyance or a preferential transfer; and

 
 
(j)
the full amount due under the Note, including accrued interest, and other
amounts due with respect to the Mortgage, the Assignment and any other Loan
Documents executed by Borrower in connection with the Note if there occurs an
event that under the “due on sale or encumbrance” provisions of the Mortgage
(Section 1-4 thereof) constitutes an Event of Default under the Mortgage.

 
Section 7.                      Nothing in this Guaranty is intended or shall be
construed to prevent Lender, upon the failure of Borrower to pay the
Indebtedness as and when it becomes due and payable whether by lapse of time, by
acceleration of maturity or otherwise, in the exercise of its sole discretion,
from foreclosing the liens of the Loan Documents and enforcing the provisions
thereof.
 
Section 8.                      The obligations of Guarantor pursuant to this
Guaranty shall continue to be effective or automatically be reinstated, as the
case may be, if at any time payment of any of the Indebtedness or the
obligations of Guarantor under this Guaranty is rescinded or otherwise must be
restored or returned by Lender upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Guarantor or Borrower or otherwise, all as
though such payment had not been made.
 
Section 9.                      Lender may, without any notice whatsoever to
anyone, sell, assign, or transfer all or any part of the Indebtedness, and in
such event, each and every immediate and successive assignee, transferee or
holder of all or any part of the Indebtedness shall have the right to enforce
this Guaranty as fully as if such assignee, transferee or holder were herein by
name specifically given such rights, powers, and benefits.
 
Section 10.                      Guarantor hereby waives any and all legal
requirements that Lender shall institute any action or proceeding at law or in
equity against anyone else, in respect of the Note or the Loan Documents, as a
condition precedent to bringing an action against Guarantor upon this
Guaranty.  Guarantor hereby waives any claim of marshaling of assets or other
collateral against Lender.  All remedies afforded to Lender by reason of this
Guaranty are separate and cumulative remedies and it is agreed that no one of
such remedies, whether exercised by Lender or not, shall be deemed to be in
exclusion of any of the other remedies available to Lender, and shall in no way
limit or prejudice any other legal or equitable remedy which Lender may have in
the collateral covered by the Loan Documents.  Guarantor hereby waives and
relinquishes any duty on the part of the Lender (should any such duty exist) to
disclose to such or any other guarantor any matter of fact or other information
related to the business, operations or condition (financial or otherwise) of the
Borrower or its properties or to any Loan Document or the transactions
undertaken pursuant to, or contemplated by, any such Loan Document, whether now
or in the future known by the Lender.
 
Section 11.                      Guarantor and Lender agree that, in lieu of any
right to indemnifica­tion or contribution that Guarantor might have as against
Borrower, which right is hereby waived, Guarantor shall be subrogated to the
rights of Lender to the extent that Guarantor fully satisfies and discharges
Borrower’s obligations under the Loan Documents.  This right of subrogation
shall be Guarantor’s sole remedy against Borrower.
 
Section 12.                      All notices, demands, consents or requests
which are either required or desired to be given or furnished hereunder (a
“Notice”) shall be in writing and shall be deemed to have been properly given if
either delivered personally or by overnight commercial courier or sent by United
States registered or certified mail, postage prepaid, return receipt requested,
to the attention of Paul Cooper, Chief Executive Officer, with a copy to Ruskin
Moscou Faltischek, P.C., Attn:  Eric C. Rubenstein, Esq., 1425 RXR Plaza, East
Tower, 155th Floor, Uniondale, New York  11556.  Such Notice shall be effective
upon receipt or refusal if by personal delivery, the first Business Day (a day
other than a Saturday, Sunday or holiday on which national banks are authorized
to be closed) after the deposit of such Notice with an overnight courier service
by the time deadline for next Business Day delivery if by commercial courier,
and upon the earliest of receipt or refusal (which shall include a failure to
respond to notification of delivery by the U.S. Postal Service) or five (5)
Business Days following mailing if sent by U.S. Postal Service mail.  By Notice
complying with the foregoing, each party may from time to time change the
address to be subsequently applicable to it for the purpose of the foregoing.
 
Section 13.                      This Guaranty shall be binding upon Guarantor
and upon its heirs, devisees, representatives, successors and assigns and shall
inure to the benefit of each and every future holder of the Note or any interest
in the Indebtedness.  Guarantor agrees to indemnify and hold Lender harmless
from and against any and all costs or expenses, including litigation costs and
reasonable attorneys’ fees, arising from Lender’s enforcement of this Guaranty,
whether incurred before or after judgment.
 
Section 14.                      Within 120 days after the end of each calendar
year, Guarantor shall provide to Lender Guarantor’s personal financial
statements.  Such statements may be prepared and certified as to completeness
and accuracy by Guarantor until the occurrence of an event of default beyond
applicable notice and cure periods that is continuing under any of the Loan
Documents.  After such time, Lender may require that such statements be audited
by an independent certified public accountant approved by Lender.  The above
notwithstanding, so long as public filings are required of GTJ REIT, Inc., and
the entities for which such filings are made include Guarantor, such filings
shall satisfy the requirement of this Section 14 provided that Guarantor
provides electronic copies of such filings to Lender within thirty (30) days of
such filings.
 
Section 15.                      This Guaranty shall be construed and enforced
according to and governed by the laws of Connecticut (excluding conflicts of
laws rules) and applicable federal law.
 

   [GUARANTY]
Loan No. 19263
Page 6 of 10

--------------------------------------------------------------------------------

 

Section 16.                      This Guaranty may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute but one and the same instrument.  Executed
copies of the signature pages of this Guaranty sent by facsimile or transmitted
electronically in either Tagged Image Format (“TIFF”) or Portable Document
Format (“PDF”) shall be treated as originals, fully binding and with full legal
force and effect, and the parties waive any rights they may have to object to
such treatment.  Any party delivering an executed counterpart of this Guaranty
by facsimile, TIFF or PDF also shall deliver a manually executed counterpart of
this Guaranty, but the failure to deliver a manually executed counterpart shall
not affect the validity, enforceability, and binding effect of this
Guaranty.  The pages of any counterpart of this Guaranty containing any party’s
signature or the acknowledgement of such party’s signature hereto may be
detached therefrom without impairing the effect of the signature or
acknowledgement, provided such pages are attached to any other counterpart
identical thereto except having additional pages containing the signatures or
acknowledgements thereof of other parties.
 
Section 17.                      This Guaranty is intended by the parties hereto
to be the final, complete and exclusive expression of the agreement between them
with respect to the matters set forth herein.  This Guaranty supersedes any and
all prior oral or written agreements relating to the subject matter hereof and
may not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties.  There are no oral agreements between the
parties.  No modification, rescission, waiver, release or amendment of any
provision of this Guaranty shall be made, except by a written agreement signed
by the parties hereto.
 
Section 18.                      GUARANTOR ACKNOWLEDGES THAT THE TRANSACTION OF
WHICH THIS GUARANTY IS A PART IS A COMMERCIAL TRANSACTION, AND, TO THE EXTENT
ALLOWED UNDER CHAPTER 903a OF THE CONNECTICUT GENERAL STATUTES OR BY OTHER
APPLICABLE LAW, GUARANTOR WAIVES THEIR RIGHT TO NOTICE AND A HEARING WITH
RESPECT TO ANY AND ALL PREJUDGMENT REMEDIES WHICH LENDER OR ITS SUCCESSORS OR
ASSIGNS MAY DESIRE TO PURSUE IN CONNECTION WITH SUCH TRANSACTION.
 
Section 19.                      Guarantor hereby irrevocably submits to the
non-exclusive jurisdiction of any United States federal or state court for
Hartford County, Connecticut in any action or proceeding arising out of or
relating to this Guaranty, and irrevocably agrees that all claims in respect of
such action or proceeding may be heard and determined in such United States
federal or state court. Guarantor irrevocably waives any objection, including
without limitation, any objection to the laying of venue or based on the grounds
of forum non conveniens, that it may now or hereafter have to the bringing of
any such action or proceedings in such jurisdiction. Guarantor irrevocably
consents to the service of any and all process in any such action or proceeding
brought in any such court by the delivery of copies of such process to each
party at its address specified for notices to be given hereunder or by certified
mail directed to such address.
 

   [GUARANTY]
Loan No. 19263
Page 7 of 10

--------------------------------------------------------------------------------

 

Section 20.                      The failure of any party hereto to execute and
deliver this Guaranty, or the unenforceability of this Guaranty with respect to
any party hereto, shall not affect the validity, the binding effect or the
enforceability of this Guaranty with respect to or against any other party
hereto.
 
Section 21.                      Except as otherwise provided in this Section
21, or as may be disclosed in a public filing, Lender and its mortgage servicer
and their respective assigns shall maintain the confidentiality of financial
information of Guarantor and its affiliates described in this Section
21.  Lender (and its mortgage servicer and their respective assigns) shall have
the right to disclose in confidence such financial information regarding
Guarantor as may be necessary (a) to complete any sale or attempted sale of the
Note or participations in the loan (or any transfer of the mortgage servicing
thereof) evidenced by the Note and the Loan Documents, (b) to service the Note
or (c) to furnish information concerning the payment status of the Note to the
holder or beneficial owner thereof, including, without limitation, all Loan
Documents, financial statements, projections, internal memoranda, audits,
reports, payment history, appraisals and any and all other information and
documentation in Lender’s files (and such servicer’s files) relating to
Guarantor.  This authorization shall be irrevocable in favor of Lender (and its
mortgage servicer and their respective assigns), and Guarantor waive any claims
that Guarantor may have against Lender, its mortgage servicer and their
respective assigns or the party receiving information from Lender pursuant
hereto regarding disclosure of information in such files and further waive any
alleged damages which they may suffer as a result of such disclosure except as
may arise from Lender’s gross negligence or willful misconduct.
 
Section 22.                      Guarantor shall pay on demand all costs and
expenses incurred by Lender in enforcing or protecting its rights and remedies
hereunder, including, but not limited to, all costs of collection and litigation
together with reasonable attorneys’ fees (which term as used in this Guaranty
shall include any and all legal fees and expenses incurred in connection with
litigation, mediation, arbitration and other alternative dispute processes) and
legal expenses, including, without limitation, expert witness fees, any
post-judgment fees, costs or expenses incurred on any appeal, in collection of
any judgment, or in appearing and/or enforcing any claim in any bankruptcy
proceeding.
 
Section 23.                      Lender shall not be deemed, by any act or
omission or commission, to have waived any of its rights or remedies hereunder
unless such waiver is in writing and signed by Lender and then, only to the
extent specifically set forth in the writing.  A waiver with reference to one
event shall not be construed as continuing or as a bar to or waiver of any right
or remedy as to a subsequent event.  Without limiting the generality of the
foregoing, no waiver of, or election by Lender not to pursue, enforcement of any
provision hereof imposing recourse liability on Guarantor shall affect, waive or
diminish in any manner Lender’s right to pursue the enforcement of any other
such provision.
 
Section 24.                      Each of the parties hereto has been represented
by counsel and the terms of this Guaranty have been fully negotiated.  This
Guaranty shall not be construed more strongly against any party regardless of
which party may be considered to have been more responsible for its preparation.

   [GUARANTY]
Loan No. 19263
Page 8 of 10

--------------------------------------------------------------------------------

 

 
THE PARTIES HERETO, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT
WITH COUNSEL, KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE, TO THE FULL
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY
IN ANY LITIGATION BASED ON OR ARISING OUT OF THIS GUARANTY, OR ANY RELATED
INSTRUMENT OR AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY
COURSE OF CONDUCT, DEALING, STATEMENTS, WHETHER ORAL OR WRITTEN, OR ACTION OF
ANY PARTY HERETO.  NO PARTY SHALL SEEK TO CONSOLIDATE BY COUNTERCLAIM OR
OTHERWISE, ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  THESE PROVISIONS
SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY ANY
PARTY HERETO EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL PARTIES.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK, SIGNATURE PAGE FOLLOWS]
 

 
Page 9 of 10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty on the date stated
in the acknowledgement set forth below, to be effective as of the day and year
first above written.  Guarantor acknowledges receipt of a copy of this Guaranty
at the time of execution thereof.
 
 

 
GTJ REALTY, LP, a Delaware limited partnership
     
By:  GTJ GP, LLC, a Maryland limited liability company, the general partner
     
By:  GTJ REIT, INC., a Maryland corporation, the sole member
         
By:       ________________________
 
Paul Cooper, Authorized Person

 
 
 
STATE OF NEW YORK        )
) ss.
COUNTY OF NASSAU         )
 
On the ___day of ______________, in the year 2013, before me, the undersigned,
personally appeared Paul Cooper, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.
 
 
____________________________________
Notary Public
My Commission Expires:
 
 
 
 
 
 
[SIGNATURE PAGE TO GUARANTY]
 
 

   [GUARANTY]
Loan No. 19263
Page 10 of 10

--------------------------------------------------------------------------------

 
